In a proceeding to review a determination of the State Liquor Authority, which denied an application to renew a solicitor’s permit, the appeal is from an order of the Special Term annulling the determination and directing the issuance of the permit. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Murphy and Hallinan, JJ., concur; Nolan, P. J., dissents and votes to reverse the order and to dismiss the proceeding, being of the opinion that, on the record presented, it should not be held that the State Liquor Authority acted arbitrarily or capriciously. Such being the ease, the court should not substitute its judgment for that of the Authority. Kleinfeld, J., not voting.